Title: Petition of Thomas Jefferson and Others to the Virginia General Assembly, [before 13 December 1810]
From: 
To: 


          
            before 13 Dec. 1810
          
          To The General Assembly of Virginia, the Petition of the Subscribers, Inhabitants of the Counties of Albemarle, Louisa & Fluvanna, Sheweth: that the navigation of The Rivanna river from the Point of Fork to Milton, free from the obstacles, which at present impede it, is an object of great and general public utility, and would be particularly beneficial to all that tract of country inhabited by your petitioners: That they are willing to subscribe considerable sums for the attainment of this object, provided the Legislature will pass an act, for the incorporation of a company, for that purpose: They pray therefore that such an act may pass, authorising the Company to demand & recieve a toll untill the money by them expended shall be reimbursed with legal Interest. And your Petitioners &C.
          
            
              
 
 Th: Jefferson
 
              
              
 
 Tho. Divers 
              
              
 
 G: Carr 
            
            
              
 
 D: Minor
 
              
 
 H Lewis 
              
 
 G Lindsey 
            
            
              
 
 Jas Monroe
 
              
 
 Geo. M. Woods 
              
 
 John Key 
            
            
              
 
 W D. Meriwether 
              
 
 William Garland 
              
 
 Zachariah Burnley 
            
            
              
 
 P: Carr 
              
 
 Jas Kinsolving 
              
 
 Richard Overton 
            
            
              
 Geo Gilmer 
              
 
 Mekins Kerr 
              
 
 John Watson 
            
            
              
 
 Frank Carr 
              
 
 John Robertson 
              
 
 D Carr 
            
            
              
 
 James H. Terrell 
              
 
 Thos Garth 
              
 
 Christopher Wingfield 
            
            
              
 
 James Clark 
              
 
 Micajah Wheeler 
              
 
 Jo: Jo: Monroe 
            
            
              
 
 Reuben Lindsay 
              
 
 Jesse Lewis 
              
 
 John Nicholas 
            
            
              
 
 P. Minor 
              
 
 
 
 
              
 
 Reuben Mansfield 
            
            
              
 
 Micajah Woods 
              
 
 Thos Smith 
              
 
 Twyman Wayt 
            
            
              
 
 Jas Old 
              
 
 O Norris 
              
 
 M Rodes 
            
            
              
 
 D. Higginbotham 
              
 
   Swink 
              
 
 Stro Key 
            
            
              
 
 Th: M. Randolph 
              
 
 Thos Eston Randolph 
              
 
 Thomas Wells 
            
            
              
 
 John Carr 
              
 
 Jno rogers 
              
 
 J Bullock 
            
            
              
 
 John Gilmer 
              
 
 Johnson Rowe 
              
 
 Eli Alexander 
            
            
              
 
 John Fagg 
              
 
 Th L Garth Junr 
              
 
 Daniel F. Carr 
            
            
              
 
 Jno H, Wood 
              
 
 Edmund Davis 
              
 
 Hugh Nelson 
            
            
              
 
 Danny Good 
              
 
 Jos Mills 
              
 
 W Wood 
            
            
              
 
 Hugh White 
              
 
 Rice Garland 
              
 
 chiles Terrell 
            
            
              
 
 Fredc Gillum 
              
 
 Jonathan Shoemaker 
              
 
 Charles Vest
 
 
            
            
              
 
 Jesse Davenport 
              
 
 Nimrod Bramham 
              
            
            
            
              
 
 Jesse B Key 
              
              
 
 Saml Leitch 
              
              
            
            
              
 
 Newton Gordon
              
              
 
 J W Garth
              
              
            
          
        